DETAILED ACTION
Applicant’s amendment filed October 19, 2020 is acknowledged.
Claims 1 and 25 have been amended.
Claims 7, 10, and 15-24 are cancelled as previously indicated.
Claims 1-6, 8-9, 11-14, and 25-36 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 25-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2016/0127085 A1) in view of Lin et al. (hereinafter Lin) (U.S. Patent Application Publication # 2017/0164369 A1).
claims 1 and 25, Kim teaches and discloses an electronic device for an Interleaved Division Multiple Access (IDMA) control terminal (710, figure 7), comprising: a processing circuit (inherent component of the base station), configured to:
acquire information from plural remote transmitting devices (plurality of transmitting devices, such as 110, 130, figure 1 and the plurality of UEs, 750, figure 7), the information from each of the plural remote transmitting device being about IDMA communication between a respective one of the plural remote transmitting devices and a remote receiving device (such as reception unit, 150, figure 1 or one of a receiving UE, figure 7) (figure 7; [0073]; [0074]; teaches the base station acquires common parameters from each of the multiple UEs (also depicted as transmitters in figure 1), where the common parameters are related to interleaved/IDMA communication between the multiple UEs (also depicted as transmitters and a receiver in figure 1));
determine configuration parameters for the remote receiving device and each of the plural remote transmitting devices based on the information, the configuration parameters comprising IDMA operation parameters so as to distinguish transmissions of each of the plural remote transmitting devices (figure 7; [0075]; teaches the base station determines correlation and unique parameters for the multiple of UEs based on the common parameters acquired, where the correlation and unique parameters are used in interleaved/IDMA communications distinguishing transmission from the multiple UEs; figure 1); and
(figure 7; [0076]; teaches the base station provides and delivers the unique parameters to the multiple UEs);
However, Kim may not expressly disclose wherein the plural remote transmitting devices are physically separate devices, wherein the remote receiving device is a device that is physically separate from each of the plural remote transmitting devices, and wherein the electronic device is physically separate from each of the plural remote transmitting devices and the remote receiving device (although Kim does clearly teach a plurality of transmitting devices and a receiver; figure 1; [0031]; [0033]; [0074]; figure 7).
Nonetheless, in the same field of endeavor, Lin teaches and discloses wherein the plural remote transmitting devices are physically separate devices, wherein the remote receiving device is a device that is physically separate from each of the plural remote transmitting devices, and wherein the electronic device is physically separate from each of the plural remote transmitting devices and the remote receiving device (figure 3; [0036]; “…the multiple access communication system…comprises a receiving device RX2 RX2 and a plurality of transmitting devices TX21, . . . , TX2K, TX2A and TX2B…”; teaches a plurality of transmitting devices which are physically separate devices and a remote receiving device that is separate from the transmitting devices; [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of transmitting devices which are physically separate devices and a remote receiving device that is separate from the transmitting devices as taught by Lin with the method 

Regarding claims 2 and 26, Kim, as modified by Lin, further teaches and suggests wherein the information comprises information indicating a channel status of communication between remote receiving device and to each of the remote transmitting devices ([0084]; channel state information between the transmitter and the receiver). 

Regarding claims 3 and 27, Kim, as modified by Lin, further teaches and suggests wherein the information comprises data transmission requirement information about data transmission between remote receiving device and to each of the remote transmitting devices, the data transmission requirement information indicating one or more of a data amount or a required data transmission velocity ([0075]; transmission block length information). 

Regarding claims 9 and 32, Kim, as modified by Lin, further teaches and suggests wherein the processing circuit is configured to give priority to an allocation of a quadrature interleaver for one or more of the remote transmitting devices the channel status between which and the remote receiving devices meets with a predetermined condition, and wherein the processing circuit is configured to, when one or more quadrature interleavers have been allocated, allocate random interleavers to any ([0042]; [0069]; [0080]; [0084]; allocating interleavers based on channel status/conditions and allocating random interleavers). 

Claims 4-6, 8, 13, 28-31, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2016/0127085 A1) in view of Lin et al. (hereinafter Lin) (U.S. Patent Application Publication # 2017/0164369 A1), and further in view of ZHANG et al. (hereinafter Zhang) (U.S. Patent Application Publication # 2015/0381318 A1).
Regarding claims 4 and 28, Kim, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the IDMA operation parameters indicates a number of interleavers available for each of the remote transmitting devices. 
Nonetheless, in the same field of endeavor, Zhang teaches and suggests wherein the IDMA operation parameters indicates a number of interleavers available for each of the remote transmitting devices ([0015]; [0016]; teaches the binding parameter indicating the total quantity of interleavers; [0096]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the binding parameter indicating the total quantity of interleavers as taught by Zhang with the method and apparatus as disclosed by Kim, as modified by Lin, for the purpose of efficiently generating and determining parameters using the IDMA technique, as suggested by Zhang.

claims 5 and 29, Kim, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the IDMA operation parameters comprise identification information characterizing an interleaver to be used by each of the remote transmitting devices.
Nonetheless, in the same field of endeavor, Zhang teaches and suggests wherein the IDMA operation parameters comprise identification information characterizing an interleaver to be used by each of the remote transmitting devices ([0007]; [0045]; [0057]; teaches determining an interleaver identifier according to binding parameters).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate interleaver identifiers characterizing the interleavers as taught by Zhang with the central controller in the non-orthogonal multiple access scheme as disclosed by Kim, as modified by Lin, for the purpose of efficiently generating and determining parameters using the IDMA technique, as suggested by Zhang.

Regarding claims 6 and 30, Kim, as modified by Lin and Zhang, discloses the claimed invention, but may not expressly disclose wherein the identification information indicates a type of interleaver configured for each of the remote transmitting devices, and wherein the type of interleaver comprises a quadrature interleaver or a random interleaver. 
Nonetheless, Zhang further teaches and suggests wherein the identification information indicates a type of interleaver configured for each of the remote transmitting ([0007]; [0045]; [0057]; [0059]; teaches determining interleaver identifier and type).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate interleaver identifiers characterizing the interleavers as taught by Zhang with the central controller in the non-orthogonal multiple access scheme as disclosed by Kim, as modified by Lin and Zhang, for the purpose of efficiently generating and determining parameters using the IDMA technique, as suggested by Zhang.

Regarding claims 8 and 31, Kim, as modified by Lin and Zhang, discloses the claimed invention, but may not expressly disclose wherein the identification information corresponds to an interleaver construction sequence. 
Nonetheless, Zhang further teaches and suggests wherein the identification information corresponds to an interleaver construction sequence ([0007]; [0045]; [0057]; [0059]; teaches determining interleaver identifier and sequence).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate interleaver identifiers characterizing the interleavers as taught by Zhang with the central controller in the non-orthogonal multiple access scheme as disclosed by Kim, as modified by Lin and Zhang, for the purpose of efficiently generating and determining parameters using the IDMA technique, as suggested by Zhang.

claims 13 and 35, Kim, as modified by Lin and Zhang, discloses the claimed invention, but may not expressly disclose wherein the IDMA operation parameters further comprise information indicating a number of interleavers to be used by each of the plural remote transmitting devices, and the processing circuit is configured to determine the number of interleavers based on the data transmission requirement information and the number of interleavers available for each of the remote transmitting devices. 
Nonetheless, Zhang further teaches and suggests wherein the IDMA operation parameters further comprise information indicating a number of interleavers to be used by each of the plural remote transmitting devices, and the processing circuit is configured to determine the number of interleavers based on the data transmission requirement information and the number of interleavers available for each of the remote transmitting devices ([0015]; [0016]; teaches the binding parameter indicating the total quantity of interleavers; [0096]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the binding parameter indicating the total quantity of interleavers as taught by Zhang with the method and apparatus as disclosed by Kim, as modified by Lin and Zhang, for the purpose of efficiently generating and determining parameters using the IDMA technique, as suggested by Zhang.

Claims 11, 12, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # Lin et al. (hereinafter Lin) (U.S. Patent Application Publication # 2017/0164369 A1), and further in view of Zeng et al. (hereinafter Zeng) (U.S. Patent Application Publication # 2010/0220768 A1).
Regarding claims 11 and 33, Kim, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the configuration parameters further comprise spread code length information indicating a spread code length of a spreader of each remote transmitting devices, and the processing circuit is configured to determine the spread code length based on the data transmission requirement information. 
Nonetheless, in the same field of endeavor, Zeng teaches and suggests wherein the configuration parameters further comprise spread code length information indicating a spread code length of a spreader of each remote transmitting devices, and the processing circuit is configured to determine the spread code length based on the data transmission requirement information ([0088]; [0090]; [0091]; teaches the parameter comprises spread sequence length). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spread sequence length information as taught by Zeng with the method and device as disclosed by Kim, as modified by Lin, for the purpose of determining parameters for interleavers for efficient IDMA communication, as suggested by Zeng.

Regarding claims 12 and 34, Kim, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the processing circuit is configured to 
Nonetheless, in the same field of endeavor, Zeng teaches and suggests wherein the processing circuit is configured to determine spread code lengths for each of the plural remote transmitting devices separately, and take a minimum among the determined spread code lengths as a common spread code length for each of the plural remote transmitting devices ([0088]; [0090]; [0091]; teaches the parameter comprises spread sequence length).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate spread sequence length information as taught by Zeng with the method and device as disclosed by Kim, as modified by Lin, for the purpose of determining parameters for interleavers for efficient IDMA communication, as suggested by Zeng.

Claims 14 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim) (U.S. Patent Application Publication # 2016/0127085 A1) in view of Lin et al. (hereinafter Lin) (U.S. Patent Application Publication # 2017/0164369 A1), and further in view of Sahin et al. (hereinafter Sahin) (U.S. Patent Application Publication # 2019/0222371 A1).
Regarding claims 14 and 36, Kim, as modified by Lin, discloses the claimed invention, but may not expressly disclose wherein the processing circuit is configured to allocate a same time-frequency resource for each of the plural remote transmitting 
Nonetheless, in the same field of endeavor, Sahin further teaches and suggests wherein the processing circuit is configured to allocate a same time-frequency resource for each of the plural remote transmitting devices for the interleaved multiple access communication between the remote receiving device and the plural remote transmitting devices ([0073]; [0074]; teaches allocating the same time and frequency resources). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate allocating the same time and frequency resources as taught by Sahin with the method and device as disclosed by Kim, as modified by Lin, for the purpose of multiplexing user in the power domain in a NOMA scheme, as suggested by Sahin.

Response to Arguments
Applicant's arguments with respect to claims 1-6, 8-9, 11-14, and 25-36 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 12, 2021